 



Exhibit 10.15
CHANGE IN CONTROL/SEVERANCE AGREEMENT
     THIS AGREEMENT is made by and between Guaranty Financial Group Inc., a
Delaware corporation (the “Company”) and <name> (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive currently is employed by the Company and a party to
a Change in Control Agreement (the “Existing CIC Agreement”) with the Company;
     WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
     WHEREAS, the Board has determined that Executive should receive an
additional change in control agreement as set forth herein and this additional
change in control agreement shall not replace or supersede Executive’s Existing
CIC Agreement but shall be an additional benefit to the Executive;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
     2. Term of Agreement. The Term of this Agreement shall commence on the
Effective Date and shall continue in effect through the second anniversary of
the effective date of the Existing CIC Agreement (the “Initial Term”); provided,
however, that commencing on the first anniversary of the effective date of the
Existing CIC Agreement, and on each anniversary of the effective date of the
Existing CIC Agreement thereafter, the Term shall automatically be extended for
one additional year unless, not later than 90 days prior to each such date, the
Company or the Executive shall have given notice not to extend the Term; and
provided, further, that if a Change in Control shall have occurred during the
Term, the Term shall expire no earlier than 24 months beyond the month in which
such Change in Control occurred.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. No Severance Payments shall be
payable under this Agreement unless there shall have been a termination of the
Executive’s employment during the Initial Term by the Company without Cause or
by the Executive with Good Reason or unless there shall have been (or, under the
terms of the second sentence of Section 6.1 hereof, there shall be deemed to
have been) a termination of the Executive’s employment with the Company
following and within two years after a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.

 



--------------------------------------------------------------------------------



 



     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six months from the date of such
Potential Change of Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.
     5. Compensation Other Than Severance Payments.
     5.1 During the Initial Term or otherwise following a Change in Control and
during the Term, during any period that the Executive fails to perform the
Executive’s full-time duties with the Company as a result of incapacity due to
physical or mental illness, the Company shall pay the Executive’s full salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period (other than any disability plan), until the
Executive’s employment is terminated by the Company for Disability.
     5.2 If the Executive’s employment shall be terminated for any reason during
the Initial Term or otherwise following a Change in Control and during the Term,
the Company shall pay the Executive’s full salary to the Executive through the
Date of Termination at the Executive’s then current salary (determined without
regard to any reduction constituting Good Reason) together with all compensation
and benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.
     5.3 If the Executive’s employment shall be terminated for any reason during
the Initial Term and otherwise following a Change in Control and during the
Term, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.
     5.4 For the two-year period commencing immediately following a Change in
Control and during the Initial Term, the Company agrees (A) to provide the
Executive with benefits substantially similar to the material benefits provided
to the Executive under any of the Company’s executive compensation (including
bonus, equity or incentive compensation), pension, savings, life insurance,
medical, health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control (or, during the Initial
Term, immediately after the Effective Date), and to provide the Executive with a
number of vacation days that would be no less favorable to the Executive than
the number determined in accordance with the vacation policy in effect
immediately prior to the Change in Control (or, during the Initial Term,
immediately after the Effective Date) on the basis of the Executive’s years of
service with the Company, (B) to timely pay to the Executive any portion of the
Executive’s current compensation, or timely pay to the Executive any material
portion of an installment of deferred compensation under any deferred
compensation

2



--------------------------------------------------------------------------------



 



program of the Company, and (C) not to take any other action that would directly
or indirectly deprive the Executive of any material fringe benefit enjoyed by
the Executive immediately prior to the Change in Control (or, during the Initial
Term, immediately after the Effective Date), exclusive of any across the board
reductions affecting all similarly situated employees.
     6. Severance Payments.
     6.1 If the Executive’s employment is terminated either during the Initial
Term or otherwise following a Change in Control and within two (2) years after a
Change in Control (provided that such termination of employment constitutes a
“separation from service” within the meaning of Section 409A of the Code), in
either event other than (A) by the Company for Cause, (B) by reason of death or
Disability, or (C) by the Executive without Good Reason, then the Company shall
pay the Executive the amounts, and provide the Executive the benefits, described
in this Section 6.1 (“Severance Payments”) and Section 6.2, in addition to any
payments and benefits to which the Executive is entitled under Section 5 hereof.
For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (i) the Executive’s employment is
terminated by the Company without Cause prior to a Change in Control (whether or
not a Change in Control ever occurs) and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, or (ii) the
Executive terminates his employment for Good Reason prior to a Change in Control
(whether or not a Change in Control ever occurs) and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person.
For purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that such position is not correct.
     (A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one (1) times the sum of (i) the
Executive’s highest base salary as in effect during the three-year period ending
immediately prior to the Date of Termination (including, if the Date of
Termination occurs within three years after the effective date of the Existing
CIC Agreement, salary paid in respect of employment by Temple-Inland Inc.
(“Temple-Inland”) or its Affiliates during such three-year period) and (ii) the
Executive’s target annual bonus pursuant to any annual bonus or incentive plan
maintained by the Company in respect of the fiscal year in which occurs the Date
of Termination (or, if higher, the greatest actual annual bonus in respect of
any of the three preceding fiscal years (including as applicable, with respect
to years ending at or before the effective date of the Existing CIC Agreement,
annual bonuses paid by Temple-Inland)).
     (B) For an additional one-year period immediately following the end of the
two-year period provided for in Section 6.1(B) of the Existing CIC Agreement,
the Company shall arrange to provide the Executive and his dependents life,
accidental death and dismemberment, medical and dental benefits substantially
similar to those provided to the Executive and his dependents immediately prior
to the Date of Termination or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
cost to the Executive than the cost to the Executive immediately prior to such
date or occurrence; provided, however, that such health and welfare benefits
shall be provided

3



--------------------------------------------------------------------------------



 



through an arrangement that satisfies the requirements of Sections 105 and 106
of the Code. To the extent that health and welfare benefits of the same type are
received by or made available to the Executive during the three-year period
following the Executive’s Date of Termination (which such benefits received by
or made available to the Executive shall be reported by the Executive to the
insurance company or other appropriate party in accordance with any applicable
coordination of benefits provisions), the benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be made secondary to such
benefits; provided, however, that the Company shall reimburse the Executive for
the excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason.
     (C) Vesting shall accelerate and restrictions shall lapse on all unvested
or restricted equity or equity-based awards in respect of the Company held by
the Executive, if any, as of the Date of Termination and each stock option to
acquire common stock of the Company and each stock appreciation right in respect
of the Company held by the Executive as of the Date of Termination shall remain
exercisable following the Date of Termination for the full term of such option
or stock appreciation right. This Section 6.1(C) shall not be applicable to any
equity or equity-based awards in respect of Temple-Inland.
     (D) In addition to the benefits to which the Executive is entitled under
any defined contribution Pension Plan, the Company shall pay the Executive a
lump sum amount, in cash, equal to the sum of (i) the amount that would have
been contributed thereto or credited thereunder by the Company on the
Executive’s behalf during an additional one (1) year period immediately
following the end of the two-year period provided for in Section 6.1(E) of the
Existing CIC Agreement (but not including as amounts that would have been
contributed or credited an amount equal to the amount of any reduction in base
salary, bonus or other compensation that would have occurred in connection with
such contribution or credit), determined (x) as if the Executive made the
maximum permissible contributions thereto or credits thereunder during such
additional one-year period, (y) as if the Executive earned compensation during
such additional one-year period at a rate equal to the Executive’s highest rate
of compensation (as defined in the defined contribution Pension Plan) during the
three-year period ending immediately prior to the Date of Termination, and (z)
without regard to any amendment to the defined contribution Pension Plan made
subsequent to the effective date of the Existing CIC Agreement and on or prior
to the Date of Termination, which amendment adversely affects in any manner the
computation of benefits thereunder, and (ii) the excess, if any, of (x) the
Executive’s account balance under the Pension Plan as of the Date of Termination
over (y) the portion of such account balance that is nonforfeitable under the
terms of the defined contribution Pension Plan.
     (E) For an additional one-year period immediately following the end of the
two-year period provided for in Section 6.1(H) of the Existing CIC Agreement,
the Company shall provide the Executive with perquisites, if any, that were
applicable immediately prior to the Date of Termination or, if more favorable,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, provided that in no event shall the amount of
perquisites to which the Executive is entitled under this Section 6.1(E) for any
taxable year of the Executive affect the amount of perquisites to which the
Executive is entitled under this Section 6.1(E) for any other taxable year.

4



--------------------------------------------------------------------------------



 



     6.2 Excise Tax Gross-Up.
     (A) Whether or not the Executive becomes entitled to the Severance
Payments, if any payment or benefit received or to be received by the Executive
in connection with a Change in Control or the termination of the Executive’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) will be subject (in whole or part) to the Excise Tax,
then, subject to the provisions of subsection (B) of this Section 6.2, the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments.
     (B) In the event that the amount of the Total Payments does not exceed 110%
of the largest amount that would result in no portion of the Total Payments
being subject to the Excise Tax (the “Safe Harbor”), then subsection (A) of this
Section 6.2 shall not apply and the noncash Severance Payments shall first be
reduced (if necessary, to zero), and the cash Severance Payments shall
thereafter be reduced (if necessary, to zero) so that the amount of the Total
Payments is equal to the Safe Harbor; provided, however, that, to the extent
permitted by Section 409A of the Code, the Executive may elect to have the cash
Severance Payments reduced (or eliminated) prior to any reduction of the noncash
Severance Payments.
     (C) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, unless in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such other payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. Prior to the
payment date set forth in Section 6.3 hereof, the Company shall provide the
Executive with its calculation of the amounts referred to in this Section 6.2(C)
and such supporting materials as are reasonably necessary for the Executive to
evaluate the Company’s calculations. If the Executive disputes the Company’s
calculations (in whole or in part), the reasonable opinion of Tax Counsel with
respect to the matter in dispute shall prevail.
     (D) (I) In the event that (1) amounts are paid to the Executive pursuant to
Section 6.2(A), (2) there is a Final Determination that the Excise Tax is less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, and (3) after giving

5



--------------------------------------------------------------------------------



 



effect to such Final Determination, the Severance Payments are to be reduced
pursuant to Section 6.2(B), the Executive shall repay to the Company, within
five (5) business days following the date of the Final Determination, the
Gross-Up Payment, the amount of the reduction in the Severance Payments, plus
interest on the amount of such repayments at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code.
     (II) In the event that (1) amounts are paid to the Executive pursuant to
Section 6.2(A), (2) there is a Final Determination that the Excise Tax is less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, and (3) after giving effect to such Final Determination, the Severance
Payments are not to be reduced pursuant to Section 6.2(B), the Executive shall
repay to the Company, within five (5) business days following the date of the
Final Determination, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code.
     (III) Except as otherwise provided in clause (IV) below, in the event there
is a Final Determination that the Excise Tax exceeds the amount taken into
account hereunder in determining the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall pay to the Executive, within five
(5) business days following the date of the Final Determination, the sum of
(1) a Gross-Up Payment in respect of such excess and in respect of any portion
of the Excise Tax with respect to which the Company had not previously made a
Gross-Up Payment, including a Gross-Up Payment in respect of any Excise Tax
attributable to amounts payable under clauses (2) and (3) of this paragraph
(III) (plus any interest, penalties or additions payable by the Executive with
respect to such excess and such portion), (2) if Severance Payments were reduced
pursuant to Section 6.2(B) but after giving effect to such Final Determination,
the Severance Payments should not have been reduced pursuant to Section 6.2(B),
the amount by which the Severance Payments were reduced pursuant to
Section 6.2(B), and (3) interest on such amounts at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code.
     (IV) In the event that (1) Severance Payments were reduced pursuant to
Section 6.2(B) and (2) the aggregate value of Total Payments which are
considered “parachute payments” within the meaning of Section 280G(b)(2) of the
Code is subsequently redetermined in a Final Determination, but such
redetermined value still does not exceed 110% of the Safe Harbor, then, within
five (5) business days following such Final Determination, (x) the Company shall
pay to the Executive the amount (if any) by which the reduced Severance Payments
(after taking the Final Determination into account) exceeds the amount of the
reduced Severance Payments actually paid to the Executive, plus interest on the
amount of such repayment at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code, or (y) the Executive shall pay to the Company
the amount (if any) by which the reduced Severance

6



--------------------------------------------------------------------------------



 



Payments actually paid to the Executive exceeds the amount of the reduced
Severance Payments (after taking the Final Determination into account), plus
interest on the amount of such repayment at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code.
     6.3 The payments provided in subsections (A) and (D) of Section 6.1 hereof
shall be made as soon as practicable (but in any event not later than the fifth
day) following the Date of Termination; provided that, to the extent required to
satisfy the provisions of Section 409A(a)(2)(B)(i) of the Code, such payments
shall be made not earlier than but as soon as practicable on or in any event
within five days after (with interest at the 6-month certificate of deposit rate
published in The Wall Street Journal on the Date of Termination (or if not
published on that date, on the next following date when published) or, if less,
the maximum rate that will avoid, if applicable, the imposition of any
additional excise taxes under Section 4999 of the Code (the “409A Interest
Rate”)) the date that is six (6) months after the Date of Termination (the “409A
Payment Date”). The payments provided in Section 6.2 hereof shall be made on or
as soon as practicable following the day on which the Excise Tax is remitted
(but not later than the end of the taxable year following the year in which the
Excise Tax is incurred). If the amounts of the payments described in the
preceding provisions of this Section 6.3 cannot be finally determined on or
before the date payment is to be made, the Company shall pay to the Executive
(or shall cause the grantor trust described in Section 6.5 to pay to the
Executive) on such day an estimate, as determined in good faith by the Executive
or, in the case of payments under Section 6.2 hereof, in accordance with
Section 6.2 hereof, of the minimum amount of such payments to which the
Executive is clearly entitled and shall pay (or cause to be paid) the remainder
of such payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at 120%
of the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the 30th day after the date
payment is to be made. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Executive, payable on the fifth business
day after demand by the Company (together with interest at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code). At the time that payments are
made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement). To the extent the benefits
to be made available under subsections (B) and (E) of Section 6.1 hereof are not
medical expenses within the meaning of Treas. Reg. § 1.409A-1(b)(9)(v)(B) and
are not short-term deferrals within the meaning of Section 409A of the Code,
then to the extent the fair market value of such benefits during the first six
months following the Date of Termination plus the benefits provided under
subsections (B) and (H) of Section 6.1 of the Existing CIC Agreement exceeds two
times the lesser of the Executive’s annualized compensation based upon the
Executive’s annual rate of pay for services during the taxable year of the
Executive preceding the year in which the Date of Termination occurs (adjusted
for any increase during that year that was expected to continue indefinitely had
no separation from service occurred) or the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which the Date of Termination occurs, the Executive shall pay to
the Company, at the time such benefits are provided, the fair market value of
such benefits, and the Company shall reimburse the Executive for any such
payment not later than the fifth day following the expiration of such six-month
period; provided, however, that this

7



--------------------------------------------------------------------------------



 



requirement for payment by the Executive and reimbursement by the Company shall
apply solely to the extent required by Section 
409A(a)(2)(B)(i) of the Code.
     6.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five business days after delivery
of the Executive’s written requests for payment accompanied with such evidence
of fees and expenses incurred as the Company reasonably may require (but in no
event shall any such payment be made after the end of the calendar year
following the calendar year in which the expenses were incurred), provided that
no such payment shall be made in respect of fees or expenses incurred by the
Executive after the later of the tenth anniversary of the Date of Termination or
the Executive’s death, and provided further, that, upon the Executive’s
separation from service with the Company, in no event shall any additional such
payments be made prior to the date that is six months after the date of the
Executive’s separation from service to the extent such payment delay is required
under Section 409A(a)(2)(B)(i) of the Code.
     6.5 To the extent that the payment of any amount due under subsections
(A) and (D) of Section 6.1 hereof is delayed by reason of
Section 409A(a)(2)(B)(i) of the Code, the Company shall, on or as soon as
practicable after the Date of Termination, contribute the amounts otherwise
payable pursuant to subsections (A) and (D) of Section 6.1 hereof, together with
six months interest thereon at the 409A Interest Rate (as defined in Section 6.3
hereof), to a grantor (“rabbi”) trust of which the Executive is the sole
beneficiary (subject to the claims of the Company’s creditors, as required
pursuant to applicable Internal Revenue Service guidance to prevent the
imputation of income to the Executive prior to distribution from the trust),
pursuant to which the amounts payable pursuant to subsections (A) and (D) of
Section 6.1 hereof shall be payable from the trust, together with the
appropriate amount of interest at the 409A Interest Rate (as defined in
Section 6.3 hereof), on or as soon as practicable and in any event within five
days after the Section 409A Payment Date (as defined in Section 6.3 hereof),
provided that to the extent such amount is paid to the Executive by the Company,
the trust shall pay such amount to the Company.
     7. Termination Procedures and Compensation During Dispute.
     7.1 Notice of Termination. During the Initial Term and otherwise after a
Change in Control and during the Term, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. For purposes of this
Agreement, any purported termination of the Executive’s employment shall be
presumed to be other than for Cause unless the Notice of Termination includes a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the

8



--------------------------------------------------------------------------------



 



good faith opinion of the Board, the Executive was guilty of conduct set forth
in clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail.
     7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment during the Initial Term or
after a Change in Control and during the Term, shall mean (i) if the Executive’s
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such 30 day period), and (ii) if
the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than 30 days (except in the case of a termination
for Cause) and, in the case of a termination by the Executive, shall not be less
than 15 days nor more than 60 days, respectively, from the date such Notice of
Termination is given, provided that, in the case of a termination by the
Executive, the Company may require a Date of Termination earlier than that
specified in the Notice of Termination upon payment to the Executive of the full
amount of base salary that would have been paid to the Executive had the
Executive continued employment between the actual Date of Termination and the
Date of Termination specified in the Notice of Termination).
     7.3 Dispute Concerning Termination. If within 15 days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.
     7.4 Compensation During Dispute. If a purported termination occurs during
the Initial Term or otherwise following a Change in Control and during the Term
and the Date of Termination is extended in accordance with Section 7.3 hereof,
the Company shall continue to pay the Executive the full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to, salary) and continue the Executive as a participant in all compensation,
benefit and insurance plans in which the Executive was participating when the
notice giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 7.3 hereof. Amounts paid under this
Section 7.4 are in addition to all other amounts due under this Agreement (other
than those due under Section 5.2 hereof) and shall not be offset against or
reduce any other amounts due under this Agreement.
     8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 6.1(B) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
     9. Successors; Binding Agreement.

9



--------------------------------------------------------------------------------



 



     9.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to be obligated to perform this Agreement
(whether by reason of express assumption by the successor or by operation of
law) in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
     This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
     10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address of the Executive as maintained from time to time on
the payroll system of the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
To the Company:
1300 Mopac Expressway South
Austin, TX 78746
Attention: General Counsel
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement does not supersede
the Existing CIC Agreement but is an additional benefit being entered into
between the Executive and the Company. However, this Agreement does supersede
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof which have been made by the Executive
or the Company; provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated during the Initial Term or otherwise following a Change in
Control, in any case by the Company other than for Cause or by the Executive for
Good Reason, excluding the Existing CIC Agreement. No benefits shall be provided
under this Agreement to the extent already provided under the Existing CIC
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas without regard to
its principles of conflicts of law. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.

10



--------------------------------------------------------------------------------



 



     12. Validity.
     12.1 Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.
     12.2 The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     13. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     14. Settlement of Disputes. All claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within 60 days after notification by
the Board that the Executive’s claim has been denied.
     15. Release. In exchange for the consideration from the Company provided in
this Agreement, to which Executive agrees that he is not already entitled, the
Executive must sign a release of claims in such form as provided by the Company,
in favor of the Company and any entity owning a controlling interest in the
Company prior to the time of, and as a condition to, the payment of the benefits
hereunder.
     16. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
     (A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
     (C) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code.
     (D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (E) “Board” shall mean the Board of Directors of the Company.
     (F) “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and

11



--------------------------------------------------------------------------------



 



materially injurious to the Company, monetarily or otherwise. For purposes of
clauses (i) and (ii) of this definition, (x) no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company and
(y) in the event of a dispute concerning the application of this provision, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes to the Board by clear and convincing evidence that Cause exists.
     (G) “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (I) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clauses (a),
(b) or (c) of paragraph (III) below;
     (II) within any twenty-four (24) month period, the following individuals
cease for any reason to constitute a majority of the number of directors then
serving on the Board: individuals who, on the Effective Date, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;
     (III) there is consummated a merger, consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or any
recapitalization of the Company (for purposes of this paragraph (III), a
“Business Event”) unless, immediately following such Business Event (a) the
directors of the Company immediately prior to such Business Event continue to
constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof, (b) the voting securities of the Company
outstanding immediately prior to such Business Event continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such Business Event, and
(c) in the event of a recapitalization, no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company or such surviving
entity or any parent thereof (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power

12



--------------------------------------------------------------------------------



 



of the then outstanding securities of the Company or such surviving entity or
any parent thereof (except to the extent such ownership existed prior to the
Business Event);
     (IV) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company;
     (V) there is consummated an agreement for the sale, disposition or
long-term lease by the Company of substantially all of the Company’s assets,
other than (a) such a sale, disposition or lease to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition or (b)
the distribution directly to the Company’s shareholders (in one distribution or
a series of related distributions) of all of the stock of one or more
subsidiaries of the Company that represent substantially all of the Company’s
assets; or
     (VI) any other event that the Board, in its sole discretion, determines to
be a Change in Control for purposes of this Agreement.
Notwithstanding the foregoing, a “Change in Control” under clauses (I) through
(V) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of the Company as constituted immediately prior
to such transaction or series of transactions.
     (H) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time
     (I) “Company” shall mean Guaranty Financial Group Inc. and, except in
determining under Section 16(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.
     (J) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.
     (K) “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within 30 days after such
Notice of Termination is given, the Executive shall not have returned to the
full-time performance of the Executive’s duties.
     (L) “Effective Date” shall mean the date on which the Executive executes
this Agreement.

13



--------------------------------------------------------------------------------



 



     (M) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (N) “Excise Tax” shall mean any excise tax imposed under Section 4999 of
the Code.
     (O) “Executive” shall mean the individual named in the first paragraph of
this Agreement.
     (P) “Existing CIC Agreement” shall have the meaning set forth in the
recitals hereof.
     (Q) “Final Determination” means a final determination by the Internal
Revenue Service or, if such determination is appealed, a final determination by
any court of competent jurisdiction.
     (R) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) during the Initial Term (treating all references in paragraphs
(I) through (IV) below to the period “immediately prior to the Change in
Control” as references to “immediately after the Effective Date”), after any
Change in Control, or prior to a Change in Control under the circumstances
described in clauses (i) and (ii) of the second sentence of Section 6.1 hereof
(treating all references in paragraphs (I) through (IV) below to a “Change in
Control” as references to a “Potential Change in Control”), of any one of the
following acts by the Company, or failures by the Company to act, unless such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:
     (I) a material reduction in the Executive’s authority, duties or
responsibilities, which for purposes of this Agreement shall include only the
assignment to the Executive of any duties substantially inconsistent with the
Executive’s status as a senior executive officer of the Company or a material
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control (including, as
applicable and without limitation, the Executive ceasing to be an executive
officer of a public company);
     (II) a material diminution in base salary as in effect immediately prior to
the Change in Control;
     (III) a material change in the geographic location at which the Executive
must perform services, which for purposes of this Agreement shall include only
the relocation of the Executive’s principal place of employment to a location
more than fifty (50) miles distant from the Company’s headquarters immediately
prior to the Change in Control or the Company’s requiring the Executive to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for reasonably required travel on the Company’s
business; or
     (IV) any other action or inaction that constitutes a material breach of
Section 5.4 or 9.1 of this Agreement.

14



--------------------------------------------------------------------------------



 



The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder, provided that the Executive may not assert Good Reason in
respect of any act or failure to act otherwise constituting Good Reason
hereunder unless asserted in a Notice of Termination given in respect thereof
within 90 days following the date of the first occurrence of such act or failure
to act. For purposes of any determination regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.
     (S) “Gross-Up Payment” shall have the meaning set forth in Section 6.2
hereof.
     (T) “Initial Term” shall have the meaning set forth in Section 2 hereof.
     (U) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.
     (V) “Pension Plan” shall mean any nonqualified, supplemental or excess
benefit pension plan maintained by the Company and any other plan or agreement
entered into between the Executive and the Company which is designed to provide
the Executive with supplemental retirement benefits, and any nonqualified,
supplemental or excess defined contribution plan maintained by the Company and
any other defined contribution plan or agreement entered into between the
Executive and the Company.
     (W) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     (X) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
     (I) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (II) the Company or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;
     (III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or

15



--------------------------------------------------------------------------------



 



     (IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     (Y) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
     (Z) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.
     (AA) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.
     (BB) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
     (CC) “Total Payments” shall mean those payments so described in Section 6.2
hereof.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Effective Date.

                      GUARANTY FINANCIAL GROUP INC.
Date:
                     
 
      By:   Kenneth R. Dubuque
 
      Title:   President & Chief Executive Officer
 
                    EXECUTIVE
Date:
                     
 
      By:   <name>
 
      Title:   <title>

16